Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an argument filed 08/27/2021 in which claims 23 and 25-44 are pending ready for examination.
Allowable Subject Matter
Claims 23 and 25-44 are Allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 23, none of the prior arts alone or in combination discloses an optical detector for particles, comprising a detection system comprising a plurality of photodetectors, each photodetector being configured to receive light rays coming from the channel and diffused by the at least one particle; and 
an angular filtering system comprising a plurality of angular filtering devices each associated with a photodetector of the plurality of photodetectors, each angular filtering device being configured to angularly filter the light rays coming from the channel before reception thereof by the photodetector with which it is associated, and each angular filtering device comprises an optical entry having a numerical aperture smaller 
The closest prior art, Saccomanno et al (US 2005/0195605 A1) discloses particle detection systems and method for particle detection. Saccomanno does not alone or in combination with any other prior art references disclose the missing limitations listed above in reference to claim 23; therefore, it will not be proper to combine this prior art with another because the deficiencies of the missing limitations would not be cured.
Claims 25-44 are allowed due to their dependency of claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s argument, see arguments, filed 08/27/2021, with respect to claims 23 and 25-44 they have been fully considered and are persuasive.  The 35 USC § 102/103 rejections of claims 23 and 25-44 have been withdrawn. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TARIFUR R CHOWDHURY/            Supervisory Patent Examiner, Art Unit 2886